Name: Commission Regulation (EEC) No 420/90 of 19 February 1990 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member states
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 90 Official Journal of the European Communities No L 44/15 COMMISSION REGULATION (EEC) No 420/90 of 19 February 1990 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States 3839/87 (4) and from 1 January 1989 by Commission Regulation (EEC) No 634/89 (*) ; Whereas the version valid on 1 January 1990 should now be published ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 1629/88 (2), and in particular Articles 36 and 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be complied according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the Regulation (EEC) No 1736/75 requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid as from 1 January of each year ; Whereas the version thereof valid on 1 January 1987 was annexed to Commission Regulation (EEC) No 3639/86 (3) ; Whereas the validity of this version was extended as from 1 January 1988 by Commission Regulation (EEC) No Article 1 The version valid on 1 January 1990 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1990 . For the Commission Henning CHRISTOPHERSEN Vice-President (')-OJ No L 183 , 14. 7. 1975, p. 3 . 0 OJ No L 147, 14 . 6. 1988 , p. 1 . O OJ No L 336, 29 . 11 . 1986, p . 46. (4) OJ No L 361 , 22. 12 . 1987, p . 16 . O OJ No L 70, 14. 3 . 1989, p. 17. No L 44/16 Official Journal of the European Communities 20. 2. 90 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1990) Including Monaco EUROPE Community 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Federal Republic of Germany (') Including west Berlin and the Austrian territories of Jungholz and Mittelberg ; excluding the terri ­ tory of BÃ ¼singen Including San Marino Great Britain, Northern Ireland, British Channel Islands and Isle of Man 005 Italy 006 United Kingdom 007 Ireland 008 Denmark 009 Greece 010 Portugal 011 Spain Spanish territories not included in the customs or statistical territory 021 Canary Islands Ml To..** and Melilla Including Azores and Madeira Including Balearic Islands Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands Other European countries and territories 024 Iceland 025 Faroe Islands 028 Norway Including Svalbard Archipelago and Jan Mayen Islands 030 Sweden 032 Finland 036 Switzerland Including Aland Islands Including Liechtenstein, the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia Excluding the territories of Jungholz and Mittel ­ berg Including Gozo and Comino 038 Austria 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta 048 Yugoslavia 052 Turkey 056 Soviet Union 058 German Democratic Republic- (*) 060 Poland 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 070 Albania Including East Berlin (') Trade with the German Democratic Republic and East Berlin is not included in the foreign trade statistics of the Federal Republic of Germany. 20 . 2. 90 Official Journal of the European Communities No L 44/17 AFRICA North Africa 204 Marocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan West Africa 228 Mauritania 232 Mali 236 Burkina Faso (Formely Upper Volta) 240 Niger 244 Chad 247 Republic of Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria Central, East and South Africa 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda' 328 Burundi 329 St Helena and dependencies Dependencies of St Helena : Ascension and Tristan da Cunha Islands Including Cabinda330 Angola 334 Ethiopia 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), Fregate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirante, Alphonse, Providence and Aldabra Islands Chagos Archipelago Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands 357 British Indian Ocean Territory 366 Mozambique 370 Madagascar 372 Reunion 373 Mauritius 375 Comors 377 Mayotte Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Anjouan and Moheli Grande Terre and Pamanzi No L 44/ 18 Official Journal of the European Communities 20 . 2 . 90 378 Zambia 382 Zimbabwe 386 Malawi 388 South Africa 389 Namibia 391 Botswana 393 Swaziland 395 Lesotho Including Puerto Rico AMERICA North America 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon Central and South America 412 Mexico 413 Bermuda 41 6 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla Including Swan Islands Including Corn Islands Including the former Canal Zone Including Marie-Galante, Iles des Saintes, Petite Terre Islands, la DÃ ©sirade, St BarthÃ ©lÃ ©my and northern part of St Martin 448 Cuba 449 St Christopher and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 458 Guadeloupe 459 Antigua and Barbuda 460 Dominica 461 British Virgin Islands and Montserrat 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Suriname 496 French Guiana 500 ^ Ecuador 504 Peru Including Northern Grenadines Including Southern Grenadines CuraÃ §ao, Bonaire, St Eustatius, Saba and southern part of St Martin Including Galapagos Islands 20 . 2. 90 Official Journal of the European Communities No L 44/19 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands Including South Georgia and South Sandwich Islands Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain. Ras al Khaimah and Fujairah ASIA Near and Middle East 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates 649 Oman 652 North Yemen 656 South Yemen Other Asian countries and territories 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Burma 680 Thailand 684 Laos 690 Vietnam 696 Cambodia (Kampuchea) 700 Indonesia 701 Malaysia Yemen Arab Republic People's Democratic Republic of Yemen Including Sikkim Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao \ No L 44/20 Official Journal of the European Communities 20. 2 . 90 AUSTRALIA, OCEANIA AND OTHER TERRITORIES 800 Australia 801 Papua New Guinea Including New Britain , New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Islands 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 808 American Oceania Not including Ross Dependency (Antarctica) American Samoa, Guam, Minor United States outlying Islands (Baker, Howland, Jarvis, John ­ ston, Kingman Reef, Midway, Navassa, Palmyra and Wake), Northern Mariana Islands, Palau, Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei), Marshall Islands Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands ; Cook Islands 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga 819 Western Samoa 822 French Polynesia 890 Polar regions Marquesas Islands, Society Islands, Gambier Islands, Tubuai and Tuamotu Archipelago ; also Clipperton Island Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island MISCELLANEOUS 950 Stores and provisions Optional 958 Countries and territories not determined Optional 977 Countries and territories not disclosed for Optional commercial or military reasons